PER CURIAM.
The notice of appeal herein states that the appeal is taken from an order dated May 5, 1916. No order of that date i? contained in the return. There is an order, dated May 3, 1916, which grants a motion for a bill of particulars.
[1, 2] Such an order is not appealable. Section 154, M. C. C. There is also an unsigned order, dated May 3, 1916, and apparently indorsed *893thereon is a notice that the same will be submitted to the justice, who granted the other order, for signature on May 5, 1916; but such order is not signed, and, although the appellant’s brief is devoted to a discussion of the last-mentioned order, as the return fails to show that such order was ever signed, this court cannot consider it.
Appeal dismissed, with $10 costs.